Citation Nr: 1333571	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  13-01 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a heart disability.  

2.  Entitlement to service connection for a respiratory disability, claimed as COPD.

3.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a heart disability and a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1981 rating decision denied service connection for angina pectoris; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for a heart disability has been received since the May 1981 rating decision.

CONCLUSIONS OF LAW

1.  The May 1981 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2012).

2.  New and material evidence has been received since the May 1981 denial of reopening service connection for a heart disability to reopen the claim.  38 U.S.C.A. §§ 1110, 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board grants reopening entitlement to service connection for a heart disability and then remands entitlement to service connection for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

New and Material Evidence - Heart Disability

The Veteran's claim to reopen involves a claim of entitlement to service connection for a heart disability.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for angina pectoris was originally denied in May 1981.  The Veteran did not file a notice of disagreement regarding the May 1981 rating decision.  Thus, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2012).  He also did not submit any information or evidence within one year of the May 1981 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

In this case, the RO originally denied service connection for angina pectoris in May 1981, finding that the evidence showed no treatment for a cardiovascular disease or symptoms during service and a normal exit examination.  The RO reopened the claim by addressing the issue on the merits in August 2012.  The present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the prior final rating decision in May 1981, VA has received additional evidence, including lay statements made during the September 2013 Board hearing showing that the Veteran has had recurrent chest pains since service.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a heart disability.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a heart disability is reopened.  



REMAND

The Veteran was treated for broncho-pneumonia in September 1944 while on active duty.  The separation examination showed a negative chest photofluorographic examination and a normal respiratory and cardiovascular system.  In the September 2013 Board hearing, the Veteran competently and credibly reported that he had shortness of breath and chest pain during service.  He also competently and credibly reported that he has had these symptoms on a recurrent basis since separation from service.  As the Board finds the Veteran's statements to be credible, the Board requests that the July 2011 examiner provide a new nexus opinion in light of this evidence.  In addition, in light of his hearing testimony, the examiner must also state whether it is at least as likely as not that the Veteran has a heart disability that was caused or aggravated by his lung disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service cardiovascular and/or respiratory symptoms and any lay or medical evidence addressing whether there is a relationship between his respiratory and cardiovascular disabilities and service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  Afford the Veteran a VA examination to determine whether he has a heart disability and a respiratory disability that is related to or had its onset in service or developed within one year of his discharge.  All necessary tests should be conducted and all heart and respiratory disabilities should be identified.  

Thereafter, the examiner must respond to the following questions:

a.) Is it at least as likely as not that the Veteran's respiratory disability had its onset during or was causally related to service?  The examiner should comment on the Veteran's diagnosis of broncho-pneumonia during service and the Veteran's competent and credible report that he has had recurrent shortness of breath upon exertion since separation from service.  

b.) Is it at least as likely as not that the Veteran's cardiovascular disability had its onset during or was causally related to service or developed within one year of his discharge from active duty?  Again, the examiner should specifically comment on the Veteran's credible statements of recurrent chest pain with exertion since separation from service.  The examiner should determine whether the Veteran's current cardiovascular disability is related to his chest pain during and following service.

c.) Is it at least as likely as not that the Veteran has a heart disability that was caused or aggravated by a respiratory disability.

The examiner should provide a thorough rationale for all findings and conclusions, which should be set forth in a legible report.

4.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


